DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments filed 2/22/22 have been entered. Claims 1-6 remain pending.
Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
Applicant’s arguments are not commensurate with the scope of the claims and Applicant misrepresents the prior art of Klymas as well as the definitions of the instant application. 
Regarding the “dusting effect” of the preamble: 
As previously noted, Applicant’s own disclosure provides a definition of what “dust” is. Applicant’s own specification defines “dust” as “fragments that are small enough to easily pass through the patient’s urinary tract” (par. 22). It so happens that Klymas defines laser lithotripsy as “laser radiation [that] destroys or breaks up the stone so that it can pass more easily through and out of the patient's kidney, bladder, and/or ureter” (par. 2). Thus, laser lithotripsy as defined in Klymas clearly meets creating “a dusting effect” as defined in Applicant’s specification (the two definitions are identical). Furthermore, the claim does not provide steps that use any specific laser and/or time parameters. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)]. Thus, meeting the positively recited steps of “placing a generally cylindrical soft tip over a distal end of a laser delivery fiber…” and “firing laser beams at the stone” should inherently meet any intended results (such as “optimizing a dusting effect”) that must arise from the step, else the claims are incomplete for failing to recite aspect that are essential to the invention. Applicant alleges that it is not inherent that Klymas will result in dusting, without presenting any evidence. Applicant’s arguments do not take the place of evidence. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974). If the prior art follows exactly the steps recited in the claims, and the claims are complete, then one cannot argue that the prior art would not meet any intended results of said claims. How is it possible to follow the steps of a complete claim and not end up with the same results? It is not. If Applicant’s arguments were correct, then the only explanation would be that some essential aspect is missing from the claims and thus the claims are incomplete and fail 112. The examiner disagrees that the claims are incomplete based on the evidence on record, but Applicant could present convincing evidence as to which steps are missing from Klymas (which are presumably not claimed either) so that the rejections are adjusted appropriately. Furthermore, any mention of “dust” and “dusting” is currently only in the intended field of use of the preamble and is associated with laser pulses that are not clearly linked to the body of the claim and steps therein. 
Regarding the “contact”:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., constant spacing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Applicant’s selective representation of Klymas is misleading. Klymas explicitly teaches “the soft tip of Fig. 7A, which is designed to facilitate the surgical technique of using the fiber tip to pin a stone 38 against other tissues 39, so as to keep the stone from moving during a lithotripsy procedure. The modification is … to enable the tip to, in effect, grasp or tightly fit around the stone, and thereby secure the stone while maintaining a desired separation distance between the actual tip 34 of the fiber and the stone 38…”. Also see par. 15 and 30.  Klymas also defines lithotripsy as “laser radiation [that] destroys or breaks up the stone so that it can pass more easily through and out of the patient's kidney, bladder, and/or ureter” (par. 2). Thus, Klymas clearly teaches maintaining contact by pinning the stone against other tissues, by grasping and tightly fitting the soft tip around the stone and securing the stone to maintain the stone at that position “during a lithotripsy procedure”, which is during “destroying or breaking up the stone so that is can pass more easily though” the patient, which is Applicant’s definition of “dusting” (see par. 22). Thus, clearly Klymas teaches maintaining contact between the soft tip and the tip during the procedure of lithotripsy. Also, note here that the claim does not place any type of timing requirements for the contact while firing (ie. even a microsecond of contact while firing would read on “maintaining contact”).  Again, all intended results of the claims must be met, when the steps of the claims are met, else the claims are incomplete for failing to recite aspects that are essential to the invention. Thus, maintaining contact between the soft tip and the stone while having it pinned down during lithotripsy must meet the intended result of trapping any fragments that have broken off. In addition, it cannot be reasonably argued that a fragment of the stone would not be present and thus trapped in the soft tip under Klymas’s teaching of pinning down and thus trapping the entire stone with the tip (that grasps or tightly fits around the stone) against tissue during the procedure of laser lithotripsy (literally the procedure of breaking down the stone with the laser).  
Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)].   
 As to the cylindrical aspects of the soft tip, these are anticipated verbatim by Klymas.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  1) in Claim 1, line 2, “stone” should be “a stone”, and subsequent mentions should be to “the stone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.” 

1) Regarding Claim 1, the term “generally” is relevant and subjective, making the metes and bounds of the claims unclear. Somethings is either cylindrical or it is not cylindrical, thus it is unclear what “generally cylindrical” is meant to cover.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2017/192869 by Klymas et al. (“Klymas” herein; submitted on record on 9/17/20 by Applicant in parent case 16/234,690, 53 pages).

Examiner’s notes (also see response to arguments, above):
a) The specification defines “dust” as “fragments that are small enough to easily pass through the patient’s urinary tract” (par. 22)
b) Klymas defines laser lithotripsy as “laser radiation [that] destroys or breaks up the stone so that it can pass more easily through and out of the patient's kidney, bladder, and/or ureter” (par. 2).
c) Furthermore, the claim does not provide steps that use any specific laser and/or time parameters. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)]. Thus, meeting the positively recited steps of “placing a soft tip over a distal end of a laser delivery device” and “firing laser beams at the stone” should inherently meet any intended results (such as “dusting”, “optimizing a dusting effect” or reducing the stone to “dust”) that must arise from the step, else the claims are incomplete for failing to recite aspect that are essential to the invention. 
Thus, laser lithotripsy as defined in Klymas clearly meets creating “dust” as defined in Applicant’s specification (the two definitions are identical), and thus “dusting”.
d) Any mention of dusting is part of an intended field of use in the preamble of the claim, and is not linked to and limit the body of the claim. 
In general, all intended results claimed must be met by prior art that meets the steps recited in the claims, else the claims are incomplete for failing to recite aspects that are essential to the invention. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)].    

Regarding Claim 1, Klymas discloses a method, comprising the steps of:
placing a generally cylindrical soft tip over a distal end of a laser delivery fiber such that the soft tip extends beyond the distal end of the laser delivery device  (abstract: “a generally cylindrical soft tip is arranged over the end of the fiber”) to provide a predetermined spacing between the stone and the distal end of the laser delivery device when the soft tip contacts the stone, wherein the soft tip includes a central bore (e.g. par. 27, Fig. 2, 3, 5C, 6D, 7A, 7B, 7D, 10A, 10C, 10D, all clearly show the cylindrical soft tip surrounding the end of the fiber) that extends from a first end into which the distal end of the laser delivery device is inserted to a second end that faces the stone during the lithotripsy procedure  (e.g. Fig. 7D, abstract, par. 4, 24, 65, Claim 34: tip 36 extends from fiber 34 and is used to maintain a space between the stone 38 and the laser fiber 34 during lithotripy and dusting; Also, Applicant admits in their specification that they used the same tip as Klymas, see par. 20); and 
firing laser beams at the stone while maintaining contact between the soft tip and the stone so as to trap any fragments that have broken off the stone in the central bore and prevent the fragments from moving out of a path of the laser beams (e.g. par. 2, 15, 30, 75: the tip is used to pin down the stone against tissue so as to keep it from moving “during a lithotripsy” while maintaining a space between the fiber and the stone; As to the intended result of trapping a fragment, this would naturally flow from meeting the claimed steps, else the claims are incomplete for failing to recite aspects that are essential to the invention. Moreover, clearly the disclosure of trapping the entire stone by the tip against tissue during the laser induced breaking of the stone until it is small enough to easily pass through the patient would also trap a fragment of the stone. As noted above, lithotripsy in Klymas and dusting in the instant disclosure have the same definition, which is to break down the stone to pieces that easily pass through the patient).

The intended result of “optimizing a dusting effect resulting from firing of laser pulses from a laser delivery device at stone during a lithotripsy procedure” is met, as the steps of the body of the claim that should result in the intended result of the preamble are met, as noted above, else the claims are incomplete for failing to recite essential aspects of the claimed invention. Also, see interpretation notes above and the response to arguments.
   
	Regarding Claim 3, Klymas discloses the method as claimed in claim 1, wherein the laser delivery device is a single optical fiber (e.g. Fig. 7D: fiber 34).  
	Regarding Claim 4, Klymas discloses the method as claimed in claim 1, wherein the laser delivery device directs multiple beams at the stone and trapped fragments (e.g. par. 27: the laser is pulsed, ie. multiple beams are generated at different times).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 1, in view of US 2015/0100048 by Hiereth (both cited previously).
Regarding claim 2, Klymas teaches the method of Claim 1, yet does not explicitly disclose the step of sensing a presence of the stone by a detector to maintain contact between the soft tip and the stone during the lithotripsy procedure.
However, it was well known in the art to control a laser treatment based on contact detection, and one example is taught by Hiereth, who teaches control of laser lithotripsy based on contact sensing feedback (e.g. abstract, par. 12, 65,76). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to incorporate contact sensing feedback control in a lithotripsy according to the teachings of Klymas, as taught by Hiereth, in order to prevent inadvertent tissue damage in the absence of a stone.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 4, in view of US 20190117309 by Shelton (cited previously).
	Regarding Claim 5, Klymas discloses the method as claimed in claim 4, yet does not explicitly disclose that the laser delivery device is a fiber bundle that includes a plurality of optical fibers. However, it was well known in the art to perform lithotripsy with a fiber bundle, as taught for example in Shelton (e.g. Fig. 1: fiber 28 in lithotripsy of stone 90 trapped with spacer 18). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple fiber in a lithotripsy according to the teaching of Klymas, as taught by Shelton, as this would only amount to a selection among known and limited equivalent mechanisms to predictably deliver the laser energy to the stone, and it would reduce the time of treatment by covering a larger area (with a higher intensity which is a function of spot size).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Klymas, as applied to Claim 4, in view of US 6066128 to Bahmanyar (cited by Applicant). 
	Regarding Claim 6, Klymas discloses the method as claimed in claim 4, yet does not explicitly disclose that the laser delivery device includes a lenticular array positioned in front of at least one optical fiber for splitting a laser beam emitted by the at least one optical fiber into a plurality of laser beams. However, it was well known in the art to perform laser surgery with a fiber having a lenticular array that splits the beam, as taught for example in Bahmanyar (e.g. abstract, Fig. 7A: lens array 35). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fiber with a lens array in a lithotripsy according to the teaching of Klymas, as taught by Bahmanyar, as this would only amount to a selection among known and limited equivalent mechanisms to predictably deliver the laser energy to the stone, and it would reduce the time of treatment by covering a larger area “with increased accuracy” (Bahmanyar, abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        

MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792